         Case 1:19-cv-09736-RA-SN Document 68 Filed 07/08/20 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 SEAGRAPE INVESTORS LLC,                                              DATE FILED: 7-8-20

                               Plaintiff,

                          v.

 KALEIL ISAZA TUZMAN, KIT CAPITAL                                   No. 19-CV-9736 (RA)
 LTD., KIT CAPITAL (NEVIS) LLC, OBRA
 PIA LTD., OBRA PIA (US) FEEDER, LP,                                       ORDER
 OBRA PIA MANAGEMENT, GP, LTD.,
 OBRA PIA LTD., SURCUSAL COLOMBIA,
 AMANDA BLAUROCK, ROSARIO DAVI,
 JOSEPH P. GARLAND, AND KENNETH A.
 ELAN,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         On January 24, 2020, Defendants Kaleil Isaza Tuzman, KIT Capital Ltd., KIT Capital

(Nevis) LLC, Obra Pia Ltd., Obra Pia (US) Feeder, LP, Obra Pia Management, GP, Ltd., and Obra

Pia Ltd. Surcusal Colombia filed a motion to dismiss Plaintiff’s First Amended Complaint. See

Dkts. 42-44. Plaintiff filed an opposition on February 14, 2020. See Dkt. 51. Defendants’ reply

brief was due on March 10, 2020. See Dkts. 60-61. To date, however, Defendants have not filed

their reply. No later than July 13, 2020, Defendants shall file their reply brief, or a letter indicating

that they do not intend to file any reply.

SO ORDERED.

Dated:     July 8, 2020
           New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
